Citation Nr: 9923581	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-14 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired low 
back disability.  

2.  Entitlement to service connection for a headache 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant apparently had active service from January 1964 
through February 1965 and reenlisted from March 1965 to 
January 1971.  See DD Form 214 and other records.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the No. Little 
Rock, Arkansas, Regional Office (RO), which denied service 
connection for an acquired low back disability (classified as 
lumbar strain with degenerative changes), a headache 
disorder, and residuals of excision of a posterior neck 
carbuncle, on the grounds that the claims were not well 
grounded.  A September 1998 RO hearing was held.  In a 
subsequent September 1998 decision, the hearing officer 
granted service connection for residuals of excision of a 
posterior neck carbuncle, thereby rendering that issue moot.

Although an increased rating issue may have been raised in 
recent written statements by appellant's representative, 
inasmuch as it has not been developed for appellate review, 
it is referred to the RO for appropriate action.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).  Accordingly, the Board 
construes the issues on appeal as those delineated on the 
title page of this decision, and will proceed accordingly.  


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that 
appellant's acquired low back disability (classified as 
lumbar strain with degenerative changes) had its onset during 
appellant's active service, proximate thereto, or within a 
one-year post-service presumptive period.  

2.  It has not been shown, by competent evidence, that 
appellant has a chronic headache disorder related to service.


CONCLUSION OF LAW

Appellant has not submitted evidence of well-grounded claims 
for entitlement to service connection for an acquired low 
back disability and a headache disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for an acquired low back 
disability and a headache disorder.  A well-grounded claim is 
one which is plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) held that 
the appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
"unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence."  If a well-grounded claim has not been 
presented, the appeal with respect to that issue must fail.  
King v. Brown, 5 Vet. App. 19, 21 (1993) held that 
"evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion." 

Appellant contends and has testified at a September 1998 RO 
hearing, in essence, that he initially injured his back while 
loading a vehicle with supplies; that in Vietnam, he 
reinjured the back when a motorcycle hit him while he was 
walking; that his back pain causes headaches; and that during 
service, he was prescribed eyeglasses for the same type of 
headaches that he presently has.  It is argued that the 
service medical records between 1966 to 1968 are incomplete.  

Currently associated with the claims folder are certain 
relevant service medical records dated from 1964 to the early 
1970's, which include treatment for back pain and headaches.  
Although it is unclear whether the service medical records 
are complete, the RO has sought and obtained service medical 
records to the extent they are available.  See, e.g., a 
November 1997 RO's Request for Information form and a service 
department records envelope received from the National 
Personnel Records Center (NPRC), containing the service 
medical records currently associated with the claims folder; 
and the RO's November 1997 and December 1998 letters to 
appellant, requesting certain relevant information.  
Additionally, a December 1970 service separation examination 
report is of record and does not contain any findings or 
diagnoses pertaining to a chronic back or headache disorder.  
That December 1970 service separation examination report is 
particularly probative, since it assesses his physical health 
status shortly prior to service separation; and in an 
attendant medical questionnaire, appellant did not have any 
pertinent complaints nor did a physician's elaboration 
identify any pertinent abnormality.  A further search for 
additional service medical records that may or may not exist 
seems unnecessary under the circumstances.  Moreover, there 
is no competent evidence of record relating a chronic low 
back or headache disorder, if currently existent, to service, 
as will be explained in detail below.  Therefore, to require 
the RO to attempt to obtain any additional service medical 
records that might conceivably exist would serve no useful 
purpose.  It should be added that in addition to the 
aforementioned service medical records, the relevant 
evidentiary record includes numerous private medical records 
dated more than a decade after service and January 1998 VA 
examinations reports.  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Appellant's service medical records reveal that in August 
1964, he complained of headaches, alleging that they occurred 
daily around noontime associated with his engaging in "close 
work" and having itchy and "burning" eyes.  After an eye 
examination was conducted, eyeglasses were ordered for 
"asthenopia---headache."  On service reenlistment 
examination in March 1965, a chronic back or headache 
disorder was neither claimed nor clinically reported.  In 
April 1965, he complained of low back pain.  X-rays of the 
lumbar spine were negative.  Diathermy was prescribed.  In 
August 1965, he complained of left frontal headaches.  It was 
reported that he had previously had headaches, for which he 
had been prescribed eyeglasses that proved beneficial.  
Medication was prescribed in August and October 1965 for 
headaches.  However, on December 1970 service separation 
examination, there were no complaints, findings, or diagnoses 
pertaining to a chronic back or headache disorder.  

The post-service clinical evidence includes private medical 
records dated from 1981 to 1997, decades after service.  
Those private medical records reveal that although in the 
early 1980's, appellant received treatment for an unrelated 
disability, a chronic low back or headache disorder was 
neither claimed nor clinically reported.  It is of 
substantial import that the earliest post-service clinical 
evidence of a low back disability was not until May 1984, 
more than a decade after service, when appellant reported an 
approximate one-year history of low back pain.  It was also 
reported that he lifted weights for exercise and was a mail 
carrier.  Radiographically, degenerative changes of the 
lumbar spine were noted.  In October 1989, it was reported 
that he had injured his back while lifting approximately two 
years earlier.  In April 1991, appellant reported having 
incurred a work-related back injury from lifting several 
years earlier.  Lumbar degenerative discogenic disease was 
diagnostically shown.  These private medical records do not 
include any complaints, findings, or diagnoses pertaining to 
a chronic headache disorder.

On January 1998 VA orthopedic and neurologic examinations, 
there were no complaints, findings, or diagnoses pertaining 
to a chronic headache disorder.  Appellant alleged that he 
had experienced back problems for approximately 30 years; 
that he had incurred low back pain in 1964 while loading a 
vehicle with supplies; and that he had reinjured his back in 
Vietnam when he was hit and knocked down by a moped.   
Radiographically, lumbar spondylosis and spina bifida occulta 
were noted.  Lumbar muscle strain and early degenerative 
joint disease of the lumbar spine were diagnosed.  
Parenthetically, in Firek v. Derwinski, 3 Vet. App. 145, 146 
(1992), the Court referred to spina bifida occulta as a 
"congenital condition, which is noncompensable under 
applicable law."  See also 38 C.F.R. § 3.303(c) (1998).  

It should be added that with respect to these not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO that the claims 
were denied, in part, due to the lack of clinical evidence 
indicating that any low back or headache disorder was shown, 
by competent evidence, to be related to service.  See, in 
particular, a July 1998 Statement of the Case and September 
1998 Supplemental Statement of the Case.  Additionally, said 
Statements included provisions of law with respect to 
veterans' responsibility for filing a well-grounded claim.  
It is therefore apparent that they were knowledgeable 
regarding the necessity of competent evidence to support 
these service connection claims.  Thus, it is concluded that 
appellant and his representative had notice of the type of 
information needed to support these claims and complete the 
application.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  See also Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
wherein the Court explained that "[t]he Robinette opinion 
held that 38 U.S.C. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence."  It does not appear that 
appellant or his representative has informed the VA of the 
existence of any specific competent evidence that would 
render the service connection claims well grounded.  See 
October 1998 and January 1999 written statements, wherein 
appellant divulged that after service, he had resided in Fort 
Worth, Texas for eight years and received private 
chiropractic treatment for his back; that medical records of 
such treatment were unavailable; and that treatment records 
from "Dr. Gary Basheds" had been destroyed.  See also the 
September 1998 RO hearing transcript, at T.4, wherein he 
stated that he could not recall the names of certain 
physicians who had treated him in Fort Worth, Texas, prior to 
moving to New Boston.  

Appellant contends, and has testified at said September 1998 
RO hearing, that the claimed acquired low back and headache 
disorders are presently manifested and related to service.  
However, appellant is not competent to offer medical opinion 
or diagnosis.  In Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991), the Court stated "[a] layperson can certainly 
provide an eye-witness account of a veteran's visible 
symptoms."  However, as the Court further explained in that 
case, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis...."  
Here, although appellant is competent to state that he 
sustained an in-service low back injury or experienced 
certain in-service low back and headache symptomatology, he 
is not competent to offer medical opinion as to whether any 
chronic acquired low back or headache disorder is related to 
service, since that requires medical opinion beyond a lay 
person's competence.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade v. West, 11 Vet. App. 302, 306 (1998), wherein 
the Court held that the claims in that case were not well 
grounded, since although service medical records were missing 
and there was evidence of present disability, the record did 
not contain medical evidence of a causal relationship between 
the current disability and service.  

Appellant has not presented any competent evidence that 
indicates that a chronic headache disorder is presently 
manifested and related to service.  The Court, in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), held that, referring 
to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Thus, given the lack of competent clinical evidence showing 
that a chronic acquired low back disability is related to 
appellant's service or that a chronic headache disorder is 
presently manifested and related to service, the claims for 
service connection for acquired low back and headache 
disorders are not well grounded.  The claims are therefore 
denied.  38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994).  
See also, Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).


ORDER

Appellant's claims of entitlement to service connection for 
acquired low back and headache disorders are not well 
grounded, and therefore, are denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

